Name: Decision of the EEA Joint Committee No 102/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  European Union law;  environmental policy;  deterioration of the environment
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(02)Decision of the EEA Joint Committee No 102/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0005 - 0006Decision of the EEA Joint CommitteeNo 102/1999of 24 September 1999amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 91/1999 of the EEA Joint Committee of 16 July 1999(1).(2) Commission Directive 98/77/EC of 2 October 1998 adapting to technical progress Council Directive 70/220/EEC on the approximation of the laws of the Member States relating to measures to be taken against air pollution by emissions from motor vehicles(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 3 (Council Directive 70/220/EEC) in Chapter I of Annex II to the Agreement:"- 398 L 0077: Commission Directive 98/77/EC of 2 October 1998 (OJ L 286, 23.10.1998, p. 34).The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation:In Annex XIII, the following shall be added to point 5.2:'IS for IcelandFL for Liechtenstein16 for Norway'."Article 2The texts of Directive 98/77/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 25 September 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 24 September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000.(2) OJ L 286, 23.10.1998, p. 34.